IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0356
                               Filed April 28, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MIGUEL TOJIN CHIVALAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, Kirk A. Daily,

District Associate Judge.



      Miguel Chivalan appeals his convictions for interference with official acts

and disarming a peace officer of a dangerous weapon. AFFIRMED.



      Dan Vondra of Vondra Law, PLC, North Liberty, and John A. Hathaway of

Malott Law, PLC, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                             2


MAY, Presiding Judge.

          Miguel Chivalan appeals his convictions for interference with official acts, in

violation of Iowa Code section 719.1(1)(b) (2018), and disarming a peace officer

of a dangerous weapon, in violation of section 708.13. He claims the district court

erred in instructing the jury. He also claims there was insufficient evidence. We

affirm.

I. Background Facts and Proceedings1

          On September 21, 2018, reserve Wapello County Sheriff’s Deputies Jeffrey

Klodt and Mark Smoot encountered a Chevrolet Captiva traveling in the opposite

direction. The driver, later determined to be Chivalan, took a wide turn and almost

hit the deputies’ vehicle. Deputy Smoot had to come to a complete stop in order

to avoid a head-on collision. Deputies Klodt and Smoot attempted to turn around

to initiate a traffic stop of Chivalan’s vehicle. But Chivalan was traveling at a high

rate of speed, and his vehicle was no longer in sight.

          A few minutes later, the deputies again found Chivalan’s vehicle driving

erratically. Chivalan nearly hit another vehicle in a convenience store parking lot.

As Chivalan was leaving the parking lot, he pulled out in front of the deputies and

another vehicle. Both vehicles had to stop in order to avoid hitting Chivalan’s

vehicle. The deputies turned on their overhead red and blue lights and pursued

Chivalan’s vehicle.




1We review the evidence in the light most favorable to the verdict. See State v.
Warren, 955 N.W.2d 848, 856 (Iowa 2021).
                                         3


       Chivalan did not pull over. The speed limit in the area was thirty miles-per-

hour. Dash camera footage from the chase shows the deputies’ vehicle traveling

over fifty miles-per-hour while pursuing Chivalan. The deputies did not catch up

to Chivalan’s vehicle. Due to department policy, the deputies were told not to

pursue Chivalan’s vehicle any further. They slowed down but continued in the

direction of Chivalan’s vehicle.

       Soon after, Ottumwa Police Officer Jordan Staton arrived at the address

listed for Chivalan’s vehicle. Officer Staton observed Chivalan’s vehicle come off

the roadway and pull into the driveway. Officer Staton activated his overhead red

and blue lights. Chivalan’s vehicle then entered the garage. The garage door

began to close. Officer Staton parked his patrol car in the driveway, exited his

vehicle, and used his hand to stop the garage door from closing.

       Three times Officer Staton told Chivalan to exit his vehicle. When Chivalan

finally exited the vehicle, he refused Officer Staton’s command to leave the garage

and stand in front of Officer Staton’s patrol car. Officer Staton then grabbed

Chivalan in an attempt to pull him out of the garage. Chivalan pulled away from

Officer Staton, ran to the back of the garage, and ran into the house. Officer Staton

followed Chivalan into the house.

       Chivalan began yelling for another individual within the house. Officer

Staton deployed his taser twice, but Chivalan got back up both times. After the

second time, Chivalan pulled the taser cartridge from Officer Staton’s hands. This

made the taser unusable. Officer Staton and Chivalan physically struggled for a

short time. Officer Staton was able to push Chivalan away. Officer Staton then
                                          4


drew his firearm. Chivalan ran upstairs, farther into the house. At that point, other

officers arrived to assist Officer Staton.    They found Chivalan in an upstairs

bedroom. After more resistance, Chivalan was placed in handcuffs.

       The State charged Chivalan with interference with official acts causing

bodily injury, in violation of section 719.1(1)(e); disarming a peace officer of a

dangerous weapon, in violation of section 708.13; and eluding, in violation of

section 321.279(2). A jury convicted Chivalan of interference with official acts,

disarming a peace officer of a dangerous weapon, and eluding. Chivalan appeals.

II. Jury Instructions

       We begin with Chivalan’s challenge to the jury instructions. Our review is

for “correction of errors at law.” Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699, 707

(Iowa 2016) (noting we “review refusals to give a requested jury instruction for

correction of errors at law”).

       Chivalan’s challenge focuses on his convictions for disarming a police

officer under section 708.13 and interference with official acts under section 719.1.

Both statutes protect “a peace officer” when she or he is “in the performance of

any act which is within the scope of the lawful duty or authority of that officer.”

Chivalan complains that the jury instructions “merely recited” this element from the

statutes.2 In Chivalan’s view, “the district court needed to further define this phrase



2 This requirement appeared in jury instruction 17, the marshalling instruction for
disarming a peace officer. It did not appear in jury instruction 24, the marshalling
instruction for interference with official acts, which only required the State to prove
(1) “Chivalan knew Jordan Staton was a peace officer who was attempting to arrest
him”; (2) Chivalan “knowingly resisted or obstructed Jordan Staton in arresting
him”; and (3) Chivalan’s actions “resulted in a bodily injury to Jordan Stanton [sic].”
But this difference does not alter our analysis or ultimate conclusion.
                                          5


and clarify that the officer needed to have a warrant, consent, or probable cause

and exigent circumstances in order to lawfully enter [his] home and arrest him and

thus be acting within the scope of the officer’s lawful authority.” In other words,

Chivalan contends both statutes required the State to prove beyond a reasonable

doubt that the officer’s entry of the house was consistent with the requirements of

“[t]he Fourth Amendment of the U.S. Constitution.”3 Chivalan contends the district

court erred by refusing his proposed instructions, which included language

addressing those requirements.4

       We disagree.     It is true the district court must “give a requested jury

instruction if it correctly states the applicable law” governing a question the jury

must decide “and is not embodied in other instructions.”          Id. at 707 (citation

omitted). It is also true that, even when instructions “repeat[] what the statute

says,” they can still be inadequate if failure to define a statutory term results in an




3 Chivalan also refers to the state law counterpart, “article one, section eight of the
Iowa Constitution.” But Chivalan does not suggest a separate state law standard.
So, for ease of reference, we refer to both provisions collectively as the Fourth
Amendment.
4 For example, Chivalan’s third requested instruction stated, in relevant part:

               In order for an officer to lawfully enter a home to arrest
       someone without a warrant and without consent:
               1. The officer must have probable cause to believe that the
       person to be arrested committed a crime and is in the home;
               AND
               2. Exigent circumstances require the officer to enter the home
       without a warrant.
               The term exigent circumstances describes an emergency
       situation that requires swift action to prevent (1) imminent danger to
       life or serious damage to property, or (2) the imminent escape of a
       suspect or destruction of evidence.
As authority for this instruction, Chivalan cited “California Jury Instruction
no. 2760.” We have been unable to locate this California instruction on Westlaw.
                                          6

inaccurate explanation of the statute’s requirements.        State v. Hoyman, 863

N.W.2d 1, 16 (Iowa 2015); see also State v. Soboroff, 798 N.W.2d 1, 10 (Iowa

2011). But Chivalan has not cited, nor have we found, authority for the proposition

that sections 708.13 or 719.1 require the State to prove beyond a reasonable

doubt that the officer complied with the Fourth Amendment. We note also that

Iowa’s uniform jury instructions include no such requirements for either offense.

See Iowa Crim. Jury Instructions 1910.1, 1930.1 (instructing on elements of

interference with an official act and disarming a peace officer). While they do not

bind us, “we are slow to disapprove of the uniform jury instructions.” State v.

Booth-Harris, 942 N.W.2d 562, 580 (Iowa 2020) (citation omitted). We see no

reason to disapprove of them here. See State v. Thomas, 262 N.W.2d 607, 610

(Iowa 1978) (rejecting defendants’ argument that they could not be convicted of

resisting arrest because, according to defendants, their arrests were not lawful).

       Based on the record and briefing before us, we do not conclude the court’s

instructions failed to accurately explain the statutes’ requirements or that the court

erred by refusing to give Chivalan’s proposed instructions. Cf. State v. Cook, 330

N.W.2d 306, 313 (Iowa 1983) (“We do not presume error.”); State v. McFarland,

287 N.W.2d 162, 164 (Iowa 1980) (noting “there is a presumption of regularity in

trial proceedings”).

III. Sufficiency of the Evidence

       Chivalan also challenges the sufficiency of the evidence supporting his

convictions for interference with official acts and disarming a peace officer of a

dangerous weapon. We review challenges to the sufficiency of the evidence for
                                         7

corrections of errors at law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012).

“Evidence is sufficient to support a conviction if, viewing it in the light most

favorable to the prosecution, ‘any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” State v. Polly, 657

N.W.2d 462, 467 (Iowa 2003) (citations omitted).

       Chivalan’s sufficiency-of-the-evidence challenge shares much common

ground with his jury-instruction challenge. As explained, Chivalan argues the

instructions were inadequate because they did not require the State to prove the

officer had “a warrant, consent, or probable cause and exigent circumstances” as

required by the Fourth Amendment. Likewise, for his sufficiency-of-the-evidence

challenge, Chivalan claims the State did not prove that the officer had a warrant,

consent, or probable cause and exigent circumstances as required by the Fourth

Amendment. Therefore, Chivalan argues, there was insufficient evidence that he

violated sections 708.13 and 719.1.

       As discussed, however, Chivalan has not shown that the requirements of

the Fourth Amendment are essential elements of sections 708.13 and 719.1.5 Put

differently, he has not shown the State was required to prove that those

requirements were satisfied beyond a reasonable doubt.           So even if those




5 We do not belittle Chivalan’s constitutional concerns. On the contrary, we gladly
honor our obligation to support the federal and state constitutions. See Iowa Code
§ 63.6. At least in the current context, though, we believe constitutional challenges
like Chivalan’s should be addressed to the trial judge—through a motion to
suppress or otherwise—not to the jury through marshalling instructions.
                                        8


requirements were not satisfied, Chivalan’s sufficiency-of-the-evidence challenge

would still be unsuccessful.6

IV. Conclusion

      Chivalan has not demonstrated error in the jury instructions. Nor has he

shown there was insufficient evidence to support his convictions. We affirm.

      AFFIRMED.




6 Because we do not conclude that Fourth Amendment compliance was an
essential element of either statute, we need not decide whether compliance
occurred. Even so, we believe the State is correct that (1) Chivalan’s erratic,
evasive driving created probable cause for his arrest for eluding and interfering
with official acts, see Iowa Code §§ 321.279, 719.1, and (2) exigent circumstances
existed because the officer was in “hot pursuit” when he pursued Chivalan into his
garage and then beyond, see State v. Legg, 633 N.W.2d 763, 772 (Iowa 2001).